Citation Nr: 0613009	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  00-06 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right eye 
disability as due to psychiatric disability incurred in or 
aggravated by service.

2.  Entitlement to service connection for left eye 
disability, to include as due to psychiatric disability 
incurred in or aggravated by service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955, and from November 1961 to December 1964.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from an April 1999 decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO declined to reopen a 
claim for service connection for left and right eye 
disabilities.  In a decision dated August 2002, the Board 
reopened the claims for service connection for left and right 
eye disabilities, and deferred adjudication of all the claims 
pending additional development of the case pursuant to 38 
C.F.R. § 19.9(a)(2).  Following completion of the requested 
development, the Board remanded the claim to the RO in May 
2003 for review of the evidence in the first instance.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. May 1, 2003).  The case was before 
the Board again in July 2003 at which time the claims were 
denied on the merits.

The veteran appealed the Board's July 2003 decision to the 
United States Court of Appeals for Veterans' Claim (CAVC).  
In pertinent part, a CAVC judgment entered on December 30, 
2005 vacated the Board's decision for right and left eye 
disabilities, and remanded the issues to the Board for 
further development. 


REMAND

In vacating the Board's July 2003 decision, the CAVC held 
that the evidence of record had raised the theory that the 
veteran's left and right eye disabilities were the result of 
psychiatric disability incurred in and/or aggravated by 
active service.  This theory is part and parcel to the claims 
on appeal, and must be first considered by the RO prior to 
any further adjudication by the Board.  Schroeder v. West, 
212 F.2d 1265 (Fed. Cir. 2000).  Except for the theory of a 
psychiatric origin, the veteran was deemed to abandon all 
other theories of entitlement to service connection for right 
eye disability by the CAVC.  The CAVC also requires a 
specific finding as to whether the presumption of soundness 
applies to disability of the left eye only.  The Board will 
remand this issue for specific medical opinion addressing the 
issue of whether any current disability of the left eye was 
incurred in or aggravated by a period of active service.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center for the following action:

1.  Notify the veteran that VA will 
adjudicate his claims of entitlement to 
service connection for right and left eye 
disability as a result of psychiatric 
disability incurred in or aggravated by 
active service.  Provide him with proper 
notice that complies with 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.

2.  After the receipt of any additional 
evidence and/or information, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded examination by an ophthalmologist 
in order to determine the nature and 
etiology of his left eye condition(s).  
The examiner must  review the contents of 
the claims file and obtain relevant 
history from the veteran.  Following 
examination and review of the claims file, 
the examiner should express opinions on 
the following questions:
a) What is the etiology of the loss of 
visual acuity noted during the veteran's 
service.  In making this determination, 
consideration should be given to whether 
the visual loss was due to refractive 
error or whether there was some other eye 
disease or injury responsible for the 
visual loss.  See service medical records 
making reference to resection of medial 
rectus, amblyopia, astigmatism, etc.

b) If it is determined that the loss of 
visual acuity was other than common 
refractive error, the examiner should 
clearly express the proper diagnosis of 
the underlying disease or injury and 
express an opinion as to when such 
underlying disease or injury was initially 
manifested.  

The examiner must provide a rationale for 
the opinion expressed.  If an opinion 
cannot be reached without resort to 
speculation, the examiner should so state.

3.  Additionally, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded examination by 
psychiatrist in order to determine whether 
his claimed loss of right and/or left eye 
visual acuity is due to psychiatric 
disability incurred in or aggravated by 
active service.  The claims folder should 
be provided by the examiner for review.  
Following examination of the veteran and 
review of the claims folder, the examiner 
should be requested to provide the 
following opinion:  whether it is at least 
as likely as not (probability of 50% or 
greater) that the veteran's claimed loss 
of right and/or left eye visual acuity 
during service is due to an acquired 
psychiatric disorder first manifested in 
service and/or causally related to 
event(s) in service?

The examiner must provide a rationale for 
the opinion expressed.  If an opinion 
cannot be reached without resort to 
speculation, the examiner should so state.

4.  Thereafter, readjudicate the claims of 
entitlement to service connection for 
right eye disability as due to psychiatric 
disorder incurred in or aggravated by 
active service and entitlement to service 
connection for left eye disability, to 
include as due to psychiatric disorder 
incurred in or aggravated by active 
service.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and allowed an appropriate period of time 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law and conduct additional 
development.  No inference should be drawn regarding the 
final disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


